MOTION to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: A question under the Federal Constitution was presented and necessarily passed upon. The appellant contended that section 1897, chapter 88 of the Laws of 1909 of the State of New York entitled "Penal Law"; and the Acts amendatory thereof were repugnant to the provisions of the Fourteenth Amendment to the Constitution of the United States. The appellant also contended that the construction accorded such provision of the Laws of the State of New York by the respondents herein and by the Court of this State in passing upon this case was in violation of said Fourteenth Amendment. This Court held that the laws in question and the construction accorded the same herein were not repugnant to such constitutional provisions.